          Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 1 of 45



 1    Nicholas Espíritu (SBN 237665)
      NATIONAL IMMIGRATION LAW CENTER
 2    3450 Wilshire Boulevard, #108-62
      Los Angeles, CA 90010
 3    Telephone: (213) 639-3900
      Fax: (213) 639-3911
 4    espiritu@nilc.org

 5    Antionette Dozier (SBN 244437)
      WESTERN CENTER ON LAW & POVERTY
 6    3701 Wilshire Boulevard, Suite 208
      Los Angeles, CA 90010
 7    Tel: (213) 487-7211
      Fax: (213) 487-0242
 8    adozier@wclp.org

 9    Martha Jane Perkins (SBN 104784)
      NATIONAL HEALTH LAW PROGRAM
10    200 N. Greensboro Street, Ste. D-13
      Carrboro, NC 27510
11    Tel.: (919) 968-6308
      Fax: (919) 968-8855
12    perkins@healthlaw.org

13    Laboni Hoq (SBN 224140)
      ASIAN AMERICANS ADVANCING JUSTICE – LOS ANGELES
14    1145 Wilshire Blvd., 2nd Floor
      Los Angeles, CA 90017
15    Telephone: (213) 977-7500
      Fax: (213) 977-7500
16    lhoq@advancingjustice-la.org

17 Attorneys for Plaintiffs
                               UNITED STATES DISTRICT COURT
18
                              NORTHERN DISTRICT OF CALIFORNIA
19

20 LA CLINICA DE LA RAZA; CALIFORNIA                Case No. 3:19-cv-4980
   PRIMARY CARE ASSOCIATION;
21 MATERNAL AND CHILD HEALTH                        COMPLAINT FOR INJUNCTIVE
   ACCESS; FARMWORKER JUSTICE;                      AND DECLARATORY RELIEF
22 COUNCIL ON AMERICAN ISLAMIC
   RELATIONS-CALIFORNIA; AFRICAN
23 COMMUNITIES TOGETHER; LEGAL AID
   SOCIETY OF SAN MATEO COUNTY;
24 CENTRAL AMERICAN RESOURCE
   CENTER, and KOREAN RESOURCE
25 CENTER
         Plaintiffs,
26               v.

27

28

     42703260.2                                                           Case No. 3:19-cv-4980
                        COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 2 of 45



 1 DONALD J. TRUMP, in his Official Capacity as
   President of the United States; UNITED STATES
 2 DEPARTMENT OF HOMELAND SECURITY;
   UNITED STATES CITIZENSHIP AND
 3 IMMIGRATION SERVICES; KENNETH T.
   CUCCINELLI, in his Official Capacity as Acting
 4 Director of U.S. Citizenship and Immigration Services;
   and KEVIN K. MCALEENAN, in his Official
 5 Capacity as Acting Secretary of the Department of
   Homeland Security,
 6
        Defendants.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-                    Case No. 3:19-cv-4980
                       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 3 of 45



 1                                          INTRODUCTION
 2          1.     President Donald J. Trump is determined to prevent immigrants of color from
 3 coming to and remaining in the United States. As part of this broad effort, the administration has

 4 promulgated a “public charge” regulation, which erects hurdles to family-based immigration that

 5 Congress has not authorized. This unlawful regulation harms and specifically targets immigrants

 6 of color.

 7          2.     Defendants’ “public charge” regulation (“Regulation”) violates the Administrative

 8 Procedure Act (“APA”) and the equal protection guarantee of the Fifth Amendment to the U.S.

 9 Constitution. The Regulation is squarely at odds with the language of the statute, its century-long

10 interpretation, and Congress’s purpose in enacting the statute. It is arbitrary and capricious and

11 motivated by animus toward non-white immigrants.

12          3.     The Immigration and Nationality Act (“INA”) bars an individual from obtaining a
13 green card or from obtaining certain visas if the person is “likely at any time to become a public

14 charge.” Since Congress first introduced the term in the immigration context in 1882, “public

15 charge” has been understood to mean only someone who is primarily dependent on the

16 government to avoid destitution (i.e., someone who is effectively a “charge” or ward of the state).

17 From its first use in the immigration laws, “public charge” was included alongside other grounds

18 of inadmissibility that necessitate reliance on the government to avoid destitution, such as

19 “paupers,” “professional beggars,” and “insane persons.” Congress has never altered the long-

20 standing meaning of “public charge” as articulated by the courts and administrative agencies.

21 “Public charge” has never been understood to reach immigrants who, like the majority of citizens

22 in the United States, may at some point in their lives receive supplemental health care, nutrition, or

23 housing assistance to improve their lives and those of their families.

24          4.     Acting unilaterally and without congressional approval, Defendants now deviate

25 from the established meaning of the term public charge, dramatically expanding it to effect a sea-

26 change in immigration law. The Regulation treats as a public charge any immigrant found to be

27 more likely than not, at any time over his or her lifetime, to receive any amount of benefits from a

28 wide range of supplemental public benefits programs.

                                                     -1-                                 Case No. 19-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 4 of 45



 1          5.      The targeted benefits include health care coverage (non-emergency Medicaid for

 2 non-pregnant adults), housing assistance (Section 8 and public housing), and food assistance

 3 (Supplemental Nutrition Assistance Program or “SNAP”). Indeed, one in four U.S. citizens (over

 4 70 million individuals) participate in one or more of these programs in any given year. Moreover,

 5 about one half of U.S. citizens can be expected to use one of the programs at some point in their

 6 lifetime. Those who rely on these programs include low- and moderate-income working families

 7 who depend primarily on income from employment, but who receive supplemental benefits that

 8 improve their quality of life and their communities. These non-cash programs help millions of

 9 citizens and immigrants alike, enabling them to remain healthy and productive in communities

10 where rents and other costs of living are high.

11          6.      In addition, the Regulation fundamentally distorts the totality-of-the-circumstances

12 test that the public-charge statute prescribes. The Regulation sets forth a series of arbitrary factors

13 that are not reasonably related to whether a person is likely to become a public charge—including

14 English proficiency and credit scores. Most of the factors enumerated in the Regulation are

15 negatively weighted, significantly and arbitrarily tipping the scale in favor of finding an applicant

16 to be a public charge.

17          7.      The Regulation also introduces a public charge determination against an entirely

18 new group—nonimmigrants seeking a change of status or an extension of their stay—making

19 those nonimmigrants who have received certain designated benefits generally ineligible for a

20 change of status or extension, despite the agency’s acknowledgement that the public charge statute

21 does not apply to this group.

22          8.      This Regulation fits squarely within a consistent pattern of racial discrimination in

23 this Administration’s immigration policies—including separating thousands of Central American

24 children from their mothers and fathers; refusing refuge to non-white immigrants seeking asylum;

25 attempting to end the Deferred Action for Childhood Arrivals program; terminating Temporary

26 Protected Status and Deferred Enforced Departure for nationals of several predominantly non-

27 white countries; excluding individuals from majority Muslim countries; proposing a rule that

28 would bar families from housing programs if any family member is without eligible immigration

                                                      -2-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 5 of 45



 1 status; and proposing a Regulation that would apply the same overbroad definition to the “public-

 2 charge” deportability ground.

 3          9.      Defendants fail to provide adequate reasons for their dramatic changes to the

 4 public-charge policy, and they fail to explain how those changes are consistent with the statutory

 5 language and the well-settled interpretation of that language. Defendants have acted in total

 6 disregard of the Regulation’s effects on families, communities, and the nation. And the agency

 7 has failed to respond adequately to the myriad concerns expressed in the over 260,000 comments

 8 submitted.

 9          10.     Plaintiffs bring this lawsuit to enjoin the implementation of Defendants’ new public

10 charge Regulation in order to prevent irreparable harm to themselves and their communities.

11 Plaintiffs represent health care providers and other nonprofit organizations that seek to protect

12 access to health care, nutrition, housing, and other public benefits for immigrants, including

13 immigrants of color, regardless of their immigration status or financial means. The Regulation has

14 and will continue to divert Plaintiffs’ resources, both to address the harmful effects of the

15 Regulation and to educate immigrant families about those effects, preventing Plaintiffs from

16 carrying out other aspects of their missions and ensuring that their patients, members, and clients

17 do not forgo critical services to lead healthy, productive, and successful lives.

18          11.     The Regulation is also impermissibly vague and complex, inviting arbitrary and

19 discriminatory enforcement by immigration officials. As a result, the regulation will cause

20 immigrant families, including those with U.S. citizen members, to disenroll from programs or to

21 forgo benefits for which they are eligible. Many of these immigrant families will not in fact be

22 subject to the public charge inquiry but will nonetheless disenroll due to fear or lack of

23 understanding as to how the Regulation operates. The impacts of this chilling effect are far-

24 reaching. The Regulation not only will jeopardize the health of the affected immigrants, their

25 children, and other family members, but will also endanger public health by, among other things,

26 increasing the likelihood of untreated communicable disease, depriving essential community

27 health providers of Medicaid revenue, and creating food and housing instability. The Regulation

28 will produce negative health and economic outcomes nationwide over generations.

                                                     -3-                               Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 6 of 45



 1          12.     Plaintiffs request that this Court hold unlawful and set aside the Regulation under

 2 the Administrative Procedure Act and the Equal Protection guarantee of the Fifth Amendment to

 3 the U.S. Constitution and that it enter an injunction barring Defendants from implementing the

 4 Regulation.

 5                                               PARTIES
 6 I.       Plaintiffs
 7          13.     Plaintiff LA CLÍNICA DE LA RAZA (“LA CLÍNICA”) is a Federally Qualified

 8 Health Center whose mission is to improve the quality of life of the diverse communities it serves

 9 by providing culturally appropriate, high-quality, and accessible health care for all. LA CLÍNICA

10 serves more than 86,000 patients annually in the San Francisco Bay Area and is one of the largest

11 community health centers in California, with a total of 35 clinical service and

12 support/administrative sites across three Bay Area counties.

13          14.     LA CLÍNICA serves patients who may seek to extend or adjust their immigration

14 status, and whose immigration applications will be subject to Defendants’ Regulation. Many LA

15 CLÍNICA patients receive Medicaid and other public benefits. A significant number of LA

16 CLÍNICA’s patients are low-income, have limited English proficiency, and/or have limited skills

17 and education. Many LA CLÍNICA patients also reside in large households. LA

18 CLÍNICA’s patients are predominantly people of color.

19          15.     Defendants’ new Regulation will frustrate LA CLÍNICA’s ability to provide

20 accessible health care to the thousands of patients it treats each year. Because of the Regulation’s

21 chilling effect, many of LA CLÍNICA’s patients—and their families—are likely to avoid using

22 public benefits, including seeking health care services. Many of LA CLÍNICA’s patients will

23 either disenroll themselves and/or their family members from Medicaid based on the fear that

24 using these benefits will hinder their ability to adjust status in the future. Other LA CLÍNICA

25 patients will cancel or refrain from scheduling medical appointments for fear that using health care

26 services could affect their ability to adjust status. This will harm immigrant patients and their

27 communities. It will also severely harm LA CLÍNICA by significantly reducing LA

28 CLÍNICA’s funding stream while imposing substantial unbudgeted costs.

                                                     -4-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 7 of 45



 1          16.     Plaintiff CALIFORNIA PRIMARY CARE ASSOCIATION (“CPCA”) brings this

 2 action on behalf of its members. Formed in 1994, CPCA has become the statewide leader and a

 3 recognized voice in representing the interests of California community health centers and their

 4 patients. CPCA represents Regional Clinic Associations and 1,330 nonprofit community health

 5 centers (“CHCs”) that provide comprehensive primary and preventive health services to low-

 6 income and uninsured patients in California. CPCA’s members include community and free

 7 health centers, some federally funded and federally designated health centers, rural and urban

 8 clinics, large and small clinic corporations, and clinics dedicated to special needs and special

 9 populations.

10          17.     CPCA’s members serve diverse populations and ensure that everyone has access to

11 health care regardless of their ability to pay, their immigration status, or their individual

12 circumstances. The CHCs serve 6.9 million California residents every year. Approximately 72%

13 of the CHCs’ patients are Latino, Asian Pacific Islander, or Black. CHCs serve patients of various

14 immigrant statuses, including immigrants who will be subject to the public charge admission test

15 when they seek to extend or change their nonimmigrant visas or apply for lawful permanent

16 residence

17          18.     Sixty percent of the patients served by CPCA’s members are enrolled in Medi-Cal,

18 the Medicaid program in California. This means that CHCs serve more than 4 million Medi-Cal

19 enrollees.

20          19.     CPCA’s members will face significant financial harm as a result of the Rule.

21 CPCA expects CHCs’ patients will disenroll from public benefits, including Medi-Cal, because of

22 the changes to the public charge test. Specifically, CPCA predicts that hundreds of thousands of

23 its members’ patients will disenroll from Medi-Cal as a result of the Rule, causing the CHCs to

24 lose millions of dollars annually in Medi-Cal reimbursements. This will lead to an increase in

25 uninsured patients. CPCA anticipates that a number of these patients will continue seeking

26 services at CHCs, forcing the CHCs to incur increased costs serving uninsured patients while

27 experiencing a dramatic drop in revenue.

28

                                                      -5-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 8 of 45



 1          20.    One of CPCA’s members, Asian Health Services (“AHS”), is a nonprofit

 2 community health center headquartered in Oakland, California. AHS provides health services at

 3 more than a dozen locations in Oakland and San Leandro, California and has 28,000 active

 4 patients of all ages. AHS is a member in good standing of CPCA and has been a member since

 5 1994, when CPCA was formed.

 6          21.    Founded in 1974, AHS’s mission is to serve and advocate for the medically

 7 underserved, including the immigrant and refugee Asian community, and to ensure equal access to

 8 health care for all, regardless of income, insurance status, immigration status, language, or culture.

 9 As a federally qualified health center, AHS offers services to uninsured patients on a sliding fee

10 scale. Individuals with incomes below 100% of the federal poverty level receive most services at

11 no cost. Approximately 93% of AHS patients are Asian; 2% are Latino; and 2% are Black. In

12 addition, approximately 58 % of AHS patients are not yet United States citizens. For 73% of

13 patients, English is not their primary language. Roughly two-thirds of AHS patients are enrolled

14 in Medi-Cal, which is the Medicaid program in California.

15          22.    The Regulation will cause irreparable harm to many AHS patients and to AHS.

16 The Regulation will have a substantial chilling effect on AHS patients’ access to health care

17 and/or use of their health coverage. Some patients will stop receiving services altogether based on

18 fears about the effect on their or their children’s immigration status. Other AHS patients will

19 continue to receive services from AHS, but will decline to enroll in or will disenroll from Medi-

20 Cal due to the Rule.

21          23.    As a result of the Regulation, AHS will incur significant financial loss. Medi-Cal

22 reimbursements account for 52% of AHS’s annual budget. AHS estimates that as its patients

23 disenroll from or decline to enroll in Medi-Cal, it will lose as much as $5.2 million in Medi-Cal

24 reimbursements every year. AHS will have no way to recoup the cost of the services provided to

25 those patients who disenroll but continue to receive services. In addition to losing Medi-Cal

26 funding, AHS will have to divert considerable resources to responding to the Regulation. For

27 example, AHS expects staff to spend time responding to individual patients’ questions and

28 concerns about enrolling in or remaining enrolled in Medi-Cal and/or CalFresh given the

                                                     -6-                             Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 9 of 45



 1 Regulation. These efforts will leave staff members with less time to help patients enroll in health

 2 coverage and SNAP, schedule appointments, and provide case management, referrals and care

 3 coordination.

 4          24.    Plaintiff Maternal and Child Health Access (“MCHA”) works to ensure access to

 5 quality and comprehensive health care for all, with a focus on perinatal care and child health.

 6 MCHA works with low-income immigrant families who access services through California’s

 7 SNAP program, California’s Medicaid program, and Section 8 housing. Since the 1990s,

 8 MCHA’s purpose has been to support women and their families so they can be healthy and

 9 financially independent. MCHA offers enrollment assistance programs to help people of all

10 genders and ages secure and navigate SNAP and health-care coverage, training and education for

11 organizations and individuals about eligibility for benefit programs for low-income and immigrant

12 families, plus home visits, weekly classes, and mental health supports to help families succeed.

13          25.    The Regulation will frustrate MCHA’s mission by reducing access to nutrition,

14 medical care, and adequate housing. Immigrant families who MCHA serves are already

15 disenrolling from public benefit programs, such as SNAP and Medicaid, based on fears that using

16 those programs will affect their future immigration relief options. Women have refrained and will

17 continue to refrain from seeking health services, food, and other programs for themselves and their

18 children, based on fears that using those benefits will prevent them from adjusting status. If the

19 Regulation is implemented, MCHA expects even more women to refrain from seeking Medicaid

20 and other necessary health services, food, and other programs for themselves and their children,

21 based on fears that using those benefits will prevent them from adjusting status. To support their

22 babies, pregnant women need, on average, an additional 300 calories per day. Yet MCHA already

23 sees women pulling themselves out of nutrition support programs based on fear of public charge,

24 and anticipates even more SNAP disenrollments if the rule is implemented. Losing access to

25 critical health and nutrition services during pregnancy and early childhood could negatively affect

26 MCHA’s clients for years.

27          26.    Their clients’ disenrollment from health, housing, and nutrition programs will make

28 it difficult for MCHA to continue its operations. MCHA will be forced to shift its capacity and

                                                     -7-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 10 of 45



 1 divert its resources to respond to the Regulation, whose complexity makes simple reassuring

 2 messages impossible. MCHA will need to identify alternative forms of assistance for those who

 3 disenroll from benefit programs, develop and implement additional measures so that mothers and

 4 families feel comfortable continuing to use MCHA’s home-visitation program, and engage in

 5 substantial community education to try to combat the Regulation’s chilling effect. If the

 6 Regulation goes into effect, MCHA will be forced to address client situations that have worsened

 7 over time, such as prolonged malnutrition and delayed access to medical care. These heightened

 8 client problems will require additional staff time. To respond to the Regulation, MCHA will also

 9 need to allocate staff members who can follow up with individuals who raise concerns about the

10 Regulation.

11          27.    Plaintiff Farmworker Justice (“FJ”) is a national non-profit organization

12 representing farmworkers who perform agricultural work in the United States and their families.

13 FJ’s mission is to empower migrant and seasonal farmworkers to improve their living and working

14 conditions, health, occupational safety, and access to justice. It also provides policy analysis and

15 advocacy, legal advocacy, training, and technical assistance to farmworkers, attorneys, migrant

16 health centers, and immigrant advocacy groups. FJ represents approximately 2 million

17 farmworkers who work in the United States, as well as their spouses and children who, combined,

18 represent approximately 4.5 million individuals in the United States. A large and growing number

19 of farmworkers have H-2A non-immigrant visas, which are for temporary agricultural workers.

20          28.    The Regulation will disadvantage many farmworkers who seek to adjust to lawful

21 permanent resident (LPR) status or to obtain or extend their non-immigrant H-2A status. For

22 example, the Regulation penalizes individuals with low incomes, and farm laborers’ wages are

23 among the lowest in the nation. FJ also represents immigrant farmworker families who receive

24 Medicaid and SNAP, and who will feel compelled by the Regulation to forgo those benefits in

25 order to remain eligible to adjust their status. Farmworkers are disenrolling eligible U.S. citizen

26 children from Medicaid due to fears that their children’s health care coverage will affect their

27 ability to seek immigration relief. They also fear that this may lead eventually to the forced

28

                                                     -8-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 11 of 45



 1 separation of their family and are not seeking health coverage or services at health centers for the

 2 same reasons.

 3          29.    The Regulation has forced FJ to divert substantial resources in order to develop and

 4 disseminate information about the Regulation that addresses the farmworker communities’ needs,

 5 thus reducing the organization’s ability to engage extensively in other issues that affect

 6 farmworker families and advance FJ’s mission.

 7          30.    Plaintiff COUNCIL ON AMERICAN-ISLAMIC RELATIONS–CALIFORNIA

 8 (“CAIR-CA”) is dedicated to enhancing the understanding of Islam, protecting civil rights,

 9 promoting justice, and empowering American Muslims. CAIR-CA was established in 1994 and

10 has four offices throughout the state. CAIR-CA serves Arab, Middle Eastern, Muslim, and South

11 Asian (“AMEMSA”) communities. Among other activities, CAIR-CA provides direct

12 immigration assistance, including by helping AMEMSA communities with adjustment of status

13 applications.

14          31.    CAIR-CA has clients who are seeking or will seek to adjust their status in the

15 future. CAIR-CA also has clients who use public benefits, including Medicaid, public housing,

16 and SNAP. CAIR-CA’s clients have incomes at or below 250% of the Federal Poverty Level

17 (“FPL”). The Regulation will frustrate CAIR-CA’s mission to protect civil rights, promote

18 justice, and empower American Muslims. CAIR-CA will need to divert its resources in an attempt

19 to reduce the harm stemming from Defendants’ Regulation, forcing CAIR-CA staff members to

20 reduce their capacity in other areas that further CAIR-CA’s mission. Moreover, the Regulation is

21 causing many of the immigrant families that CAIR-CA serves to refrain from seeking

22 supplemental benefits or to disenroll from those programs, cutting off important services and

23 destabilizing their families and their communities.

24          32.    Plaintiff AFRICAN COMMUNITIES TOGETHER (“ACT”) is a membership

25 organization of African immigrant members fighting for civil rights, opportunity, and a better life

26 for African immigrant families residing in the United States. ACT serves African immigrants

27 seeking legal assistance with immigration relief, including by providing assistance with

28 adjustment of status applications. ACT has approximately 3,000 members, offices in New York

                                                     -9-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 12 of 45



 1 and the District of Columbia, and organizes a national network of African immigrant- serving

 2 organizations. ACT serves immigrant families who are originally from Nigeria, Ghana, Liberia,

 3 Ethiopia, and other African nations.

 4          33.     Defendants’ Regulation will frustrate ACT’s mission by directly restricting the

 5 number of African immigrants who will be able to adjust to LPR status or maintain or change their

 6 non-immigrant immigration status due to the public charge test, thus eliminating essential

 7 pathways for this population to obtain LPR status. This is because ACT’s clients who will seek to

 8 adjust status include individuals who are low-income and who possess other characteristics

 9 considered to be negative factors under the Regulation. ACT also has clients who receive

10 Medicaid, SNAP, and other public benefits. Moreover, ACT will be forced to divert its resources

11 to combat the chilling effects and discriminatory message of the Regulation, forcing the

12 organization to spend less time on its other areas of work and to reduce the overall number of

13 cases the organization can take on. The Regulation is discouraging ACT’s clients from accessing

14 social services for fear that receipt of any public benefit will affect any future attempt to adjust,

15 maintain or change their immigration status, causing harm to individuals and families who are

16 eligible for those benefits.

17          34.     Plaintiff LEGAL AID SOCIETY OF SAN MATEO COUNTY (“LEGAL AID”)

18 has been the primary legal service provider for low-income and vulnerable residents in San Mateo

19 County for over sixty years. LEGAL AID engages in community education, legal representation,

20 systemic advocacy, and collaboration with community partners to help vulnerable community

21 members secure safe, affordable housing, access health care, achieve economic security, and

22 obtain immigration benefits for which they are eligible. Legal Aid has devoted significant

23 resources to educating San Mateo County’s immigrant residents about the various public programs

24 for which they are eligible, including Medicaid and SNAP, as well as about the public charge

25 inadmissibility test.

26          35.     Some of LEGAL AID’s clients will be subject to the Regulation when they seek to

27 adjust their status or extend or change their non-immigrant visas. Many of Legal Aid’s clients are

28 likely to disenroll from, or fear enrolling in, these important programs. Some clients may be

                                                      -10-                             Case No. 3:19-cv-4980
                           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 13 of 45



 1 deemed public charges under the Regulation because they either use or will become eligible for

 2 public benefits, including Medicaid, SNAP, and housing benefits and have other characteristics

 3 that will weigh against them, including low household incomes, limited-English proficiency, and

 4 large household sizes. Access to these programs enables LEGAL AID clients to thrive.

 5          36.    The Regulation frustrates LEGAL AID’s mission to fight social injustice by

 6 helping San Mateo County residents obtain services through legal advocacy, and to help low-

 7 income individuals achieve self-sufficiency. LEGAL AID will need to divert its resources to help

 8 San Mateo County’s immigrant residents and their families who are either directly subject to the

 9 Regulation or harmed because of the Regulation’s chilling effect. These diversions will reduce

10 Legal Aid’s capacity to take additional cases.

11          37.     Plaintiff CENTRAL AMERICAN RESOURCE CENTER of Los Angeles

12 (“CARECEN”) is a civil rights, social services and community empowerment organization.

13 Founded by Salvadoran refugees in 1983, it is now the largest Central American immigrant-rights

14 organization in the country. CARECEN’s mission is to empower Central Americans and all

15 immigrants by defending human and civil rights, working for social and economic justice, and

16 promoting cultural diversity, including by providing pro bono and low-cost immigration legal

17 services to low-income immigrants. Most of CARECEN’s legal work consists of legal counseling

18 and representation to low-income individuals seeking admission and LPR status. CARECEN also

19 engages in community outreach and education, including about the process for obtaining lawful

20 permanent residence.

21          38.    The Regulation will frustrate the core component of CARECEN’s mission to

22 provide legal representation to individuals seeking admission and adjustment to lawful permanent

23 residence. More than half of CARECEN’s clients receive, have received, or have household

24 members who receive or have received one or more forms of public assistance, including

25 Medicaid and SNAP. About half of CARECEN’s clients’ household incomes fall below the

26 federal poverty line, and nearly all of its clients’ household incomes fall below 250% of the FPL.

27 CARECEN’s legal staff will have to expend significant additional time interviewing clients about

28 their public-benefits history and assessing whether they are harmed by the Regulation, as well as

                                                    -11-                           Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 14 of 45



 1 advising clients about the potential impact of the Regulation if they receive certain benefits in the

 2 future. CARECEN will also expend considerable time educating the community about the

 3 Regulation as well as training its own staff so they can properly counsel clients who may be

 4 adversely affected by the Regulation. This will divert significant resources away from other

 5 aspects of CARECEN’s mission.

 6          39.    Plaintiff KOREAN RESOURCE CENTER (“KRC”) is a non-profit community and

 7 membership organization empowering low-income, immigrants, Asian American and Pacific

 8 Islander, and people of color communities in Southern California. KRC’s mission is to empower

 9 members and clients, using a holistic approach, by integrating services, education, culture,

10 organizing, and coalition building, all of which seek to help individuals thrive. KRC has offices in

11 Los Angeles and Orange County.

12          40.    KRC engages in community education and organizing, systemic advocacy, and

13 legal representation. KRC’s legal representation in immigration matters includes family-based

14 adjustment of status applications, naturalization, Deferred Action for Childhood Arrival (DACA)

15 renewals, and deportation defense. KRC also assists members, particularly seniors, with public

16 benefits, such as Medicaid, SNAP and subsidized housing. The Regulation will cause KRC

17 members and their families to disenroll from, or to fear enrolling in these important programs.

18          41.    The Regulation will frustrate KRC’s mission by directly reducing the number of

19 clients and members who will be able to adjust to LPR status or maintain or change their non-

20 immigrant immigration status due to the public charge test. KRC’s members and clients include

21 individuals who are low-income and receive Medicaid, SNAP, subsidized housing and other

22 public benefits, and who possess other characteristics considered to be negative factors under the

23 Regulation, including being elderly, having low incomes, and having limited-English proficiency.

24 KRC believes its individual members will be unable to adjust status as a result of the Regulation.

25          42.    In addition, the Regulation will force KRC to spend more resources on immigration

26 consultations and public benefits assistance.

27          43.    KRC will be forced to divert its resources to combat the chilling effects of the

28 Regulation, forcing the organization to spend less time on its other areas of work, such as services

                                                    -12-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 15 of 45



 1 for survivors of domestic violence. KRC has already had to expend considerable resources on

 2 community education on public charge, including training Korean ethnic media to correct

 3 misinformation about the public charge rule. KRC expects to conduct additional trainings to the

 4 media and members on public charge because of the Regulation’s upcoming implementation.

 5 II.      Defendants
 6          44.     Defendant Donald J. Trump is the President of the United States. He is sued in his

 7 official capacity.

 8          45.     Defendant United States Department of Homeland Security (“DHS”) is a federal

 9 agency headquartered in Washington, D.C.

10          46.     Defendant United States Citizenship and Immigration Services (“USCIS”) is a

11 component agency of DHS, which is responsible for the adjudication of applications for

12 adjustment of status and for extensions or modifications of stay by non-immigrant visa holders.

13 USCIS is the component of DHS that promulgated the public charge Regulation.

14          47.     Defendant Kenneth T. Cuccinelli is the Acting Director of USCIS. He is sued in

15 his official capacity.

16          48.     Defendant Kevin K. McAleenan is Acting Secretary of DHS. He is sued in his

17 official capacity.

18                                    JURISDICTION AND VENUE
19          49.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as this case

20 arises under the U.S. Constitution and the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq.

21          50.     Venue properly lies in this district because Plaintiffs LA CLÍNICA, CPCA,

22 LEGAL AID, CAIR-CA, and FJ work and provide services in this district. 28 U.S.C.

23 § 1391(e)(1). Venue also properly lies in this district because a substantial part of the events or

24 omissions giving rise to this action occurred in the district. 28 U.S.C. § 1391(b).

25                                           BACKGROUND
26 I.       Current Statutory Framework
27          51.     The INA is the primary statute governing immigration to the United States. Under

28 the INA, if a current resident of the United States seeks LPR status through a family-based or

                                                     -13-                            Case No. 3:19-cv-4980
                            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 16 of 45



 1 employment-based petition, the first step is to file the petition and, if it is approved, wait until a

 2 visa becomes available. If the resident has been admitted or paroled into the United States and

 3 meets certain other conditions, the individual may file an application for adjustment of status with

 4 USCIS, in most cases only once a visa becomes available. In determining whether a noncitizen is

 5 eligible for adjustment of status, or whether an LPR who has been outside the United States for

 6 more than 180 days can reenter the country, DHS officers assess whether the applicant is

 7 inadmissible under section 212 of the INA (8 U.S.C. § 1182).

 8          52.     Individuals seeking admission as nonimmigrants, such as temporary agricultural or

 9 health care workers, foreign students, and cultural exchange visitors, are also assessed for

10 inadmissibility before receiving a visa. Most nonimmigrant visa holders may apply to extend or

11 change their visa provided certain conditions are satisfied, such as compliance with the terms of

12 their current visa.

13          53.     Section 212(a)(4) of the INA provides that “[a]ny alien who, in the opinion of the

14 consular officer at the time of application for a visa, or in the opinion of the Attorney General at

15 the time of application for admission or adjustment of status, is likely at any time to become a

16 public charge is inadmissible.” 8 U.S.C. § 1182(a)(4)(A). This is commonly known as the

17 “public charge” ground of inadmissibility.

18          54.     The statute further directs that an adjudicator making a determination on the public

19 charge ground “shall at a minimum consider the alien’s (I) age; (II) health; (III) family status; (IV)

20 assets, resources, and financial status; and (V) education and skills.” 8 U.S.C. § 1182(a)(4)(B)(i).

21 Together these five factors are referred to as the “totality of circumstances” test.

22          55.     The adjudicator “may also consider any affidavit of support.” 8 U.S.C.

23 § 1182(a)(4)(B)(ii). The U.S. citizen or LPR sponsor who signs the affidavit of support pledges to

24 accept financial responsibility for the immigrant who is seeking admission or adjustment of status

25 and specifically pledges to maintain the sponsored immigrant “at an annual income that is not less

26 than 125 percent of the Federal poverty line during the period in which the affidavit is

27 enforceable.” 8 U.S.C. § 1183a(a)(1)(A). The affidavit is a legally enforceable contract between

28 the sponsor and the U.S. government.

                                                      -14-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 17 of 45



 1 II.      The Public Charge Statute and its Long-Standing Meaning.
 2          56.     For over a century, the term “public charge” has referred to persons who cannot

 3 care for themselves and are thus primarily dependent on the government to avoid destitution.

 4          57.     The term first appeared in an 1882 act barring the admission of “any convict,

 5 lunatic, idiot, or any person unable to take care of himself or herself without becoming a public

 6 charge.” An Act to Regulate Immigration, ch. 376, § 2, 22 Stat. 214 (1882).

 7          58.     The Immigration Act of 1907 included those “likely to become a public charge”

 8 among the categories of individuals barred entry, which also included “idiots,” “imbeciles,”

 9 “insane persons,” “paupers,” “professional beggars,” and “persons . . . with a loathsome or

10 dangerous contagious disease.” An Act to regulate the immigration of aliens into the United

11 States, Pub. L. No. 96, § 2, 34 Stat. 898, 898–99 (1907).

12          59.     As the Second Circuit recognized, “The excluded classes with which this provision

13 is associated are significant. It appears between ‘paupers’ and ‘professional beggars.’” Howe v.

14 United States, 247 F. 292, 294 (2d Cir. 1917). The court concluded, “We are convinced that

15 Congress meant the act to exclude persons who were likely to become occupants of almshouses

16 for want of means with which to support themselves in the future.” Id.; see also Gegiow v.

17 Uhl, 239 U.S. 3, 10 (1915) (reasoning that “public charge” had “to be read as generically similar

18 to the others mentioned before and after” and rejecting an attempt to exclude individuals on public

19 charge grounds).

20          60.     In 1952 Congress enacted § 212 of the INA, which excluded from admissibility

21 individuals “who, in the opinion of the consular officer at the time of application for a visa, or in

22 the opinion of the Attorney General at the time of application for admission, are likely at any time

23 to become public charges.” Pub. L. 414, ch. 2, § 212(a)(15), 66 Stat. 163, 183 (1952).

24          61.     The Department of Justice has recognized courts’ longstanding interpretation of the

25 term “public charge” to mean a person who is “destitute.” For instance, the Department has

26 explained that “[t]he words ‘public charge’ had their ordinary meaning: that is to say, a money

27 charge upon or an expense to the public for support and care, the alien being destitute.” Matter of

28

                                                     -15-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 18 of 45



 1 Harutunian, 14 I. & N. Dec. 583, 586 (BIA 1974). Congress has not altered this meaning of

 2 “public charge,” though it has revisited the topic on many occasions.

 3          62.    In the INA of 1965, for instance, Congress deliberately overturned decades-old

 4 laws that restricted immigration from certain global regions and opened the U.S. to immigrants

 5 from all over the world. But Congress made no change to the public charge test.

 6          63.    In 1986, Congress enacted the Immigration Reform and Control Act (“IRCA”).

 7 Congress again did not modify the “public charge” test. But Congress did provide additional

 8 grounds for waivers allowing individuals deemed a public charge to overcome that determination.

 9          64.    Consistent with prior agency interpretations, the Immigration and Naturalization

10 Service (“INS”)—the previous federal agency tasked with administering immigration

11 applications—explained in 1987 that applicants would not be subject to exclusion on public-

12 charge grounds if “the applicant demonstrates a history of employment in the United States

13 evidencing self-support without the receipt of public cash assistance.” Adjustment of Status for

14 Certain Aliens, 52 Fed. Reg. 16,205, 16,211 (May 1, 1987) (emphasis added). The agency defined

15 “public cash assistance” as “income or needs-based monetary assistance . . . designed to meet

16 subsistence levels.” Id. at 16,209 (emphasis added). The agency specifically excluded “assistance

17 in kind, such as food stamps, public housing, or other non-cash benefits” from those benefits that

18 would render an individual a public charge. Id.

19          65.    Congress again declined to alter the “public charge” test in the Immigration Act of

20 1990, despite making a number of other changes to immigration-related statutes.

21          66.    In 1991, the State Department—an agency that also has primary responsibility for

22 implementing the INA’s public charge provisions—recognized in its Foreign Affairs Manual that

23 the essential issue in determining if an individual is a public charge within the meaning of INA

24 212(a)(4) is “whether the purpose of the public program in which the individual is participating is

25 specifically designed to support individuals unable to provide for themselves.” It recognized that

26 the purpose of the food stamp program is “to strengthen the agricultural economy and help achieve

27 a fuller use of food abundances through improving levels of nutrition among low-income

28 households. It has thus a number of objectives of a general nature and is not simply a matter of

                                                   -16-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 19 of 45



 1 welfare or relief as such . . . [A] program that is essentially supplementary in nature, in the sense

 2 of providing training, services, food, etc. to augment the standard of living, rather than to

 3 undertake directly the support of the recipients does not fall within the scope of INA 212(a)(4).”

 4 (emphasis added).

 5          67.     In 1996, Congress enacted the Personal Responsibility and Work Opportunity

 6 Reconciliation Act of 1996 (“PRWORA”), which imposed restrictions on immigrant eligibility for

 7 certain public benefits. But Congress did not alter the “public charge” test.

 8          68.     Congress again declined to change the meaning of “public charge” one month later

 9 when it enacted the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

10 (“IIRIRA”). Congress considered but rejected, an expanded definition of “public charge” that

11 would have included food, health care, and housing assistance.

12          69.     Instead, IIRIRA codified the totality–of-the-circumstances test, which had been

13 developed in case law and administrative policies. 8 U.S.C. § 1182(a)(4)(B)(i).

14          70.     IIRIRA also introduced the affidavit of support that could be used to help an

15 immigrant overcome the public-charge barrier, so long as the sponsor pledged to maintain the

16 sponsored immigrant’s at or above 125% of the FPL. 8 U.S.C. §§ 1182(a)(4)(B)(ii);

17 1183a(a)(1)(A).

18          71.     Following IIRIRA, the INS issued guidance explaining that the statute “has not

19 altered the standards used to determine the likelihood of an alien to become a public charge nor

20 has it significantly changed the criteria to be considered in determining such a likelihood.”

21 Immigration and Naturalization Serv., Dep’t of Justice, Public Charge: INA Sections 212(A)(4)

22 and 237(A)(5)—Duration of Departure for LPRs and Repayment of Public Benefits (Dec. 16,

23 1997).

24          72.     Similarly, in 1998, the State Department stated that IIRIRA did “not change[] the

25 long-standing legal presumption that an able-bodied, employable individual will be able to work

26 upon arrival in the United States” and thus not become a public charge. Dep’t of State, I-864

27 Affidavit of Support: Update No. 14—Commitment to Provide Assistance, Unclas State 102426

28 (Cable dated June 8, 1998). The INS further stated “[t]he presumption that the applicant will find

                                                     -17-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 20 of 45



 1 work coupled with the fact that the [affidavit of support] is a legally enforceable contract will

 2 provide in most cases a sufficient basis to accept a sponsor’s . . . technically sufficient [affidavit]

 3 as overcoming the public charge ground.” Id.

 4          73.     Although the INS and State Department recognized that IIRIRA made no changes

 5 to the longstanding meaning or interpretation of the term “public charge,” the INS was concerned

 6 that, because Congress passed both IIRIRA and PRWORA close in time, “confusion about the

 7 relationship between the receipt of public benefits and the concept of ‘public charge’ ha[d]

 8 deterred eligible [non-citizens] and their families, including U.S. citizen children, from seeking

 9 important health and nutrition benefits that they are legally entitled to receive.” Field Guidance on

10 Deportability and Inadmissibility on Public Charge Grounds, 64 Fed. Reg. 28,689, 28,692 (May

11 26, 1999) (“1999 Field Guidance”).

12          74.     The INS recognized that “[t]his reluctance to access benefits has an adverse impact

13 not just on the potential recipients, but on public health and the general welfare.” Id., 64 Fed. Reg.

14 at 28,692. The uncertainty following IIRIRA and PRWORA was “undermining the Government

15 policies of increasing access to health care and helping people to become self-sufficient.”

16 Inadmissibility and Deportability on Public Charge Grounds, 64 Fed. Reg. 28,676, 28,677

17 (proposed May 26, 1999) (“Public Charge Grounds”).

18          75.      To alleviate that confusion and its deleterious effects, the INS published two

19 documents in the 1999 Federal Register to confirm that the longstanding historic understanding of

20 the term “public charge” remained operative.

21          76.     The first was a Notice of Proposed Rulemaking (“NPRM”) in which the INS

22 confirmed that the term “public charge” meant an individual “who is likely to become . . .

23 primarily dependent on the Government for subsistence, as demonstrated by either the receipt of

24 public cash assistance for income maintenance or institutionalization for long-term care at

25 Government expense.” Public Charge Grounds, 64 Fed. Reg. at 28,677. The agency never issued

26 a final rule.

27          77.     The second was the INS Field Guide that aimed to “help alleviate public confusion

28 over the meaning of the term ‘public charge’ in immigration law and its relationship to the receipt

                                                      -18-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 21 of 45



 1 of Federal, State, and local public benefits” and to “provide aliens with better guidance as to the

 2 types of public benefits that will and will not be considered in public charge determinations.”

 3 1999 Field Guidance, 64 Fed. Reg. 28,689.

 4          78.    These documents dictated that agencies consider only receipt of cash assistance for

 5 income maintenance (such as Temporary Assistance for Needy Families, Supplemental Security

 6 Income, and state equivalents) and publicly funded long-term institutionalization in making the

 7 public-charge determination.

 8          79.    In explaining its interpretation of “public charge,” the INS recognized that “federal,

 9 state, and local benefits are increasingly being made available to families with incomes far above

10 the poverty level, reflecting broad public policy decisions about improving general public health

11 and nutrition, promoting education, and assisting working-poor families in the process of

12 becoming self-sufficient.” Id., 64 Fed. Reg. at 28,692. This meant that “participation in such non-

13 cash programs is not evidence of poverty or dependence.” Id.

14          80.    The INS further observed that non-cash benefits “are by their nature supplemental

15 and do not, alone or in combination, provide sufficient resources to support an individual or

16 family.” Id. By focusing only on cash assistance for income maintenance and long-term

17 institutionalization, the INS could thus “identify those who are primarily dependent on the

18 government for subsistence without inhibiting access to non-cash benefits that serve important

19 public interests.” Id.

20          81.    The INS also explained that the focus on cash benefits for making the public-

21 charge determination was consistent with the advice provided by federal benefits agencies,

22 including the Department of Health and Human Services, the Department of Agriculture, and the

23 Social Security Administration. Each department had concurred that “receipt of cash assistance

24 for income maintenance is the best evidence of primary dependence on the Government” because

25 “non-cash benefits generally provide supplementary support . . . to low-income working families

26 to sustain and improve their ability to remain self-sufficient.” Public Charge Grounds, 64 Fed.

27 Reg. at 28,677–78.

28

                                                    -19-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 22 of 45



 1           82.    The INS reasoned further, based on input from the Department of Health and

 2 Human Services, that while as a general matter, it could not “conceive of a situation where an

 3 individual … could support himself or his family solely on non-cash benefits so as to be primarily

 4 dependent on the [G]overnment,” it made one exception for long-term institutionalization at

 5 government expense, which should be considered in the public charge determination. Id., 64 Fed.

 6 Reg. at 28,678.

 7          83.     In addition, under the 1999 Field Guidance, forms of cash not intended for income

 8 maintenance and cash benefits that have been earned, such as government pension benefits or

 9 veteran’s benefits, were not considered cash benefits for purposes of the public-charge

10 determination and should not be taken into account. Further, “[p]ast receipt of non-cash benefits

11 [such as Medicaid, CHIP, nutrition programs, housing benefits, child care services, energy

12 assistance, emergency disaster relief, foster care and adoption assistance, educational assistance,

13 job training programs, and in-kind, community-based programs, as well as similar state and local

14 programs] should be excluded from consideration for public charge purposes.” 64 Fed. Reg. at

15 28,693.

16          84.     The INS noted that the “primary dependence model of public assistance was the

17 backdrop against which the ‘public charge’ concept in immigration law developed in the 1800s.”

18 Since then, legislators, judges, and executive officials have consistently understood the term to

19 refer to those who are primarily dependent on the government to avoid destitution. This is of

20 particular importance given the many times that Congress has sought to re-employ the term over

21 the years including in 1891, 1903, 1907, 1917, 1952, 1990, and 1996. At no time has Congress

22 widened the concept of “public charge” to include nutrition, health care (other than

23 institutionalization), housing, or other non-cash programs, even as public assistance programs

24 expanded and changed over the years.

25           85.    Although the 1999 NPRM never became a final rule, these regulations and the

26 Field Guidance governed Defendants’ public charge policy until the new Regulation, at issue in

27 this litigation, was finalized.

28

                                                    -20-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 23 of 45



 1          86.     Indeed, the Congressional Research Service explained that, until the new

 2 Regulation, Defendants’ position had been consistent and clear: “USCIS, in making public charge

 3 determination for aliens applying for adjustment to LPR status, only considers cash income-

 4 maintenance benefits and government-funded institutionalization for long-term care. Cash

 5 assistance for income maintenance . . . ‘includes Supplemental Security Income (SSI), cash

 6 assistance from the Temporary Assistance for Needy Families (TANF) program and state or local

 7 cash assistance programs for income maintenance, often called “general assistance” programs’

 8 . . . . [A]n alien’s past or current receipt of these benefits or of government funded long-term care

 9 does not automatically lead to a determination of inadmissibility, but instead only factors into the

10 prospective analysis under the totality of the circumstances test.” Congressional Research Service,

11 Immigration: Frequently Asked Questions about “Public Charge” at 7 (Sept. 19, 2018),

12 https://fas.org/sgp/crs/homesec/R45313.pdf.

13          87.     In fact, Congress has expanded immigrants’ access to some of the benefits that had

14 been explicitly excluded from the public charge determination. In the 2002 Farm Bill, for

15 example, Congress restored eligibility for food stamps (now known as “SNAP”) to immigrant

16 children, immigrants receiving disability benefits, and adults who had lived in the United States in

17 a “qualified” immigrant status for five years. Farm Security and Rural Investment Act of 2002:

18 Pub L. No. 107-171 (May 13, 2002).

19          88.     Although Congress and administrative agencies have interpreted “public charge”

20 consistently over time, altering the definition of “public charge” has been a clear priority from the

21 early days of the Trump administration. During the President’s first month in office, members of

22 the administration drafted an executive order to reinterpret the term. That executive order was

23 leaked to the public. The administration never issued the executive order.

24          89.     Instead, in 2017, the Trump Administration endorsed the Reforming American

25 Immigration for Strong Employment (“RAISE”) Act. That bill that would have eliminated some

26 of the family-based admission preferences created by the 1965 Act and established a point-based

27 system for evaluating potential immigrants. The system would have awarded points based on

28 factors including age, formal education, English language proficiency, and highly-compensated

                                                     -21-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 24 of 45



 1 employment. The RAISE Act would have disadvantaged many groups of potential immigrants,

 2 including applicants who had family ties to U.S. citizens but who had limited formal education or

 3 employment history and middle-aged and older adults.

 4          90.     In 2017, Congress once again rejected changes to the existing immigration system

 5 and declined to pass the RAISE Act.

 6          91.     Subsequently, on October 10, 2018, the Department of Homeland Security

 7 published its Notice of Proposed Rulemaking for the Regulation.

 8 III.     Defendants’ New Public Charge Regulation
 9          92.     On August 13, 2019, the Department of Homeland Security published the

10 Regulation.

11          93.     The Regulation drastically redefines the term “public charge.” Under the

12 Regulation, “public charge” means a noncitizen “who receives one or more public benefits, as

13 defined in paragraph (b) of this section, for more than 12 months in the aggregate within any 36-

14 month period.” Inadmissibility of Public Charge Grounds, 84 Fed. Reg. 41,292, 41,501 (Aug. 14,

15 2019) (to be codified as 8 CFR § 212.21(a)). Paragraph (b) defines “public benefit” to mean any

16 receipt of federal, state, local, or tribal cash assistance for income maintenance and includes

17 receipt of health assistance through Medicaid (with some exceptions); SNAP benefits; and

18 housing assistance through Section 8 housing choice vouchers, project-based Section 8 rental

19 assistance, or public housing. Several of these non-cash benefits were not included in prior

20 agency definitions of “public charge,” and were, in fact, specifically excluded under agency

21 guidance. The Regulation counts all benefits equally, regardless of the value of the benefit

22 received.

23          94.     The Regulation next defines the term “likely at any time to become a public

24 charge.” Id. (to be codified as 8 CFR § 212.21(c)); see 8 U.S.C. § 1182(a)(4)(A). Under the

25 Regulation, “[l]ikely at any time to become a public charge means more likely than not at any time

26 in the future to become a public charge, as defined [above], based on the totality of the alien’s

27 circumstances.”

28

                                                    -22-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 25 of 45



 1          95.     Under the Regulation, the totality of the circumstances determination is prospective

 2 and looks to “all factors that are relevant to whether the alien is more likely than not at any time in

 3 the future [to receive one or more public benefit for 12 months over a 36-month period].” 84 Fed.

 4 Reg. at 41,502 (to be codified as 8 CFR § 212.22(a)). As prescribed by Section 1182(a)(4)(B), the

 5 determination must consider, at minimum, the individual’s “age; health, family status, education

 6 and skills, and assets, resources, and financial status.” 84 Fed. Reg. at 41,502 (to be codified as 8

 7 CFR § 212.22(b)).

 8          96.     As to age, the agency must consider whether the noncitizen is between 18 and the

 9 minimum retirement age for Social Security. Id. (to be codified as 8 CFR § 212.22(b)(1)).

10          97.     With regard to health, the agency must consider whether the individual’s health,

11 including any diagnosed medical conditions, makes the individual more or less likely to be a

12 public charge. Id. (to be codified as 8 CFR § 212.22(b)(2)).

13          98.     The Regulation next requires that the agency consider whether the individual’s

14 household size makes the individual more or less likely to become a public charge. Id. (to be

15 codified as 8 CFR § 212.22(b)(3)).

16          99.     As to assets, resources, and financial status, the Regulation requires the agency to

17 consider, inter alia, whether the individual’s household’s annual gross income is at least 125% of

18 the FPL (100% for active duty military personnel). If it is under that amount, the agency must

19 consider whether the individual has “significant assets.” Id. (to be codified as 8 CFR §

20 212.22(b)(4)(i)). The Regulation also requires the agency to examine whether the individual has

21 sufficient assets and resources to cover “any reasonably foreseeable medical costs;” has any

22 financial liabilities; and has applied for, been certified to receive, or received public benefits. Id.

23          100.    As evidence, the agency must look to the noncitizen’s sources of income, other

24 assets and resources, credit score, whether the noncitizen has private health insurance, and whether

25 the noncitizen has applied for, been certified or approved for, disenrolled or requested to be

26 disenrolled from, or received public benefits. Id. at 41,503 (to be codified as 8 CFR §

27 212.22(b)(4)(ii)).

28

                                                      -23-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 26 of 45



 1         101.    Finally, as to education and skills, the agency is to look to whether the noncitizen

 2 “has adequate education and skills to either obtain or maintain lawful employment with an income

 3 sufficient to avoid being more likely than not to become a public charge,” including evidence of

 4 past work history, education level, and English language proficiency. Id. (to be codified as 8 CFR

 5 § 212.22(b)(5)).

 6         102.    The Regulation selects a subset of factors to be “heavily weighted” in the

 7 determination. Id. at 41,504 (to be codified as 8 CFR § 212.22(c)(1)). The Regulation adopts the

 8 following “heavily weighted negative factors,” under 8 CFR § 212.22(c)(1):

 9                 (A)    The noncitizen is not a full-time student and is authorized to work, but is

10                        unable to demonstrate current employment, recent employment history, or a

11                        reasonable prospect of future employment;

12                 (B)    The noncitizen has received, or been certified or approved to receive, public

13                        benefits for more than 12 months within any 36-month period;

14                 (C)    The noncitizen has been diagnosed with a medical condition that will

15                        interfere with the alien’s ability to support him or herself;

16                 (D)    The noncitizen is uninsured and has neither the prospect of receiving private

17                        insurance nor the financial resources to pay for reasonably foreseeable

18                        expenses due to a medical condition; and

19                 (E)    The noncitizen has previously been found inadmissible or deportable on

20                        public charge grounds.

21         103.    The Regulation includes as “heavily weighted positive factors”:

22                 (A)    The noncitizen’s “household has financial assets, resources, and support,”

23                        excluding illegal activities or public-benefit income, of at least 250% of

24                        FPL. Id. (to be codified as 8 CFR § 212.22(c)(2)(i)). That income threshold

25                        equates to over $64,000 a year for a family of four, more than the median

26                        household income for households of any size in the United States.

27                 (B)    The noncitizen is authorized to work and has a legal annual income of at

28                        least 250 percent of the FPL for her household size; and

                                                    -24-                              Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 27 of 45



 1                  (C)    The noncitizen has private health insurance, excluding health insurance

 2                         subsidized by premium tax credits established by the Patient Protection and

 3                         Affordable Care Act.

 4          104.    The Regulation adds new, nonstatuory factors for USCIS to consider in evaluating

 5 the affidavit of support. USCIS must now also evaluate the sponsor’s annual income, the

 6 sponsor’s relationship to the applicant, the likelihood that the sponsor will actually provide the

 7 required financial support, “and any other related considerations.” Id. (to be codified as 8 CFR §

 8 212.22(b)(7)).

 9          105.    The Regulation also requires applicants to compile extensive documentation of

10 their finances and to fill out a newly developed 15-page form that the agency estimates will

11 require 4.5 hours to complete.

12          106.    The Regulation also applies a public charge test to an entirely new group of people:

13 nonimmigrant visa holders seeking to extend or change their visas. USCIS must evaluate whether

14 the person has received the designated benefits for more than 12 months in the aggregate within a

15 36-month period since obtaining their status.

16          107.    During the notice and comment period, hundreds of thousands of comments were

17 submitted, “the vast majority” opposing the proposed rule, as acknowledged by the agency. 84

18 Fed. Reg. 41304. Commenters explained that the factors were not rationally related to predicting

19 the likelihood of a noncitizen becoming a public charge, were arbitrary and vague, and would

20 cause substantial negative effects.

21          108.    For example, commenters criticized the proposed Regulation’s threshold of 15% of

22 the Federal Poverty Guidelines as the value of monetizable benefits a noncitizen could receive

23 over a 12-month period without being a public charge. According to several sets of commenters,

24 the threshold was far too low to show dependency on benefits and did not account for the taxes

25 that immigrants pay and the fact that they pay more into the healthcare system than they take out.

26 Rather than engage with these criticisms, the Regulation instead moved the threshold from 15% to

27 0%, such that receipt of benefits of any value over the applicable time period qualifies a noncitizen

28 as a public charge. See 84 Fed. Reg. 41,357–358.

                                                    -25-                             Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 28 of 45



 1          109.    In addition, Defendants failed to adequately respond to comments related to the

 2 potential retroactive application of the Regulation. Although Defendants repeatedly assert that the

 3 Regulation will have no retroactive effect and implicates no reliance interests, Defendants failed to

 4 adequately respond to concerns that the new Form I-944 asks applicants to list all benefits that the

 5 applicant ever used and to list the dates of the use of those benefits even if they were used before

 6 the effective date of the Regulation. If DHS does not intend to take past use of benefits into

 7 account, there is no reason to ask for this information, yet DHS also claims that Form I-944

 8 requests information “about all the relevant factors” for the public charge determination.

 9 Inadmissibility of Public Charge Grounds, 84 Fed. Reg. at 41,483. Questions on the Form I-944

10 about past use of public benefits, which DHS simultaneously claims are relevant and not relevant

11 to the public charge determination, creates internal inconsistency and ambiguity about the

12 retroactive effect of the Regulation.

13          A.      Impact of the New Regulation on Immigrants and Non-White Communities
14          110.    Defendants’ Regulation will label as a “public charge” a very large percentage of
15 immigrants, including low-and moderate-income working families. In fiscal year 2017, 83% of all

16 immigrants who received green cards were subject to the public-charge test.1 The remainder were

17 exempt under the statute.

18          111.    While only roughly 2–4% of the noncitizen population would have qualified as a
19 public charge under the prior definition, the Regulation will result in the exclusion of vast

20 numbers of individuals who, like millions upon millions of working Americans, will receive one

21 or more of the supplemental benefits listed in the Regulation over the course of a lifetime. Under

22 a similar definition of public charge, which applies to individuals seeking to enter the United

23 States from abroad, exclusions on the basis of public charge increased from 1,076 in 2016 to

24 13,450 in 2018, a 1,250% increase. The increases have disproportionately impacted immigrants

25 from predominantly non-white countries. For instance, denials on public charge grounds of

26
     1
27   See Randy Capps, et al., Gauging the Impact of DHS’s Proposed Public –Charge Rule on U.S.
   Immigration (Nov. 2018), https://www.migrationpolicy.org/research/impact-dhs-public-charge-
28 rule-immigration.

                                                    -26-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 29 of 45



 1 immigrants from Mexico increased from 7 to 5,343 in just a few years. Similarly, the State

 2 Department denied 1,254 immigrant visas for Indian nationals in 2018, after denying none at all in

 3 2016. And the State Department denied 1,109 immigrant visas to Haitian nationals in 2018, after

 4 denying none in 2016. Meanwhile, only three Canadian nationals had immigrant visas denied in

 5 2018.2

 6          112.    In fact, the Regulation’s definition is so expansive that, if applied to U.S. citizens,

 7 roughly half of the population would be characterized as “public charges,” simply because they

 8 will receive one of the newly listed supplemental benefits at some point in their lifetimes.

 9          113.    The Regulation will also affect an estimated 2.3 million nonimmigrants with

10 temporary visas, including students and agricultural workers, who attempt to extend their visas or

11 change their non-immigrant status over a five-year period. The Regulation introduces an

12 unprecedented public charge inquiry and potential barrier for these groups. See DHS, RIN: 1615-

13 AA22, Inadmissibility on Public Charge Grounds 28–32 (Aug. 2019).

14          114.    The increase in denials for green cards will not be based solely on current or recent

15 benefit use but will also be based on immigration officers’ determinations that individuals are

16 likely to use benefits in the future considering the factors listed in the Regulation’s totality-of-the-

17 circumstances test.

18          115.    Overall, the Regulation’s modification of the totality-of-the-circumstances test will

19 disproportionately exclude women, children, and older adults and will serve to facilitate or

20 prolong the separation of immigrant families, striking at the heart of the pro-family immigration

21 policy conceived in 1965. Under the Regulation, many citizens, both U.S. and foreign born, will

22 encounter new barriers to uniting with their families.

23          116.    The majority of green card applications, especially in communities of color, are

24 family-based petitions that allow U.S. citizens and LPRs to reunite with their immediate family

25

26
     2
27  See Ted Hesson, Visa denials to poor Mexicans skyrocket under Trump’s State Department
   (Aug. 6, 2019), https://www.politico.com/story/2019/08/06/visa-denials-poor-mexicans-trump-
28 1637094.

                                                      -27-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 30 of 45



 1 members in the United States. The Regulation’s negatively weighted factors disproportionately

 2 and detrimentally affect communities of color.

 3          117.   According to a recent study of recently admitted lawful permanent residents that

 4 was submitted in comments, 60% of those from Mexico and Central America had at least two

 5 negative factors, compared with only 27% of those from Europe, Canada, and Oceania. Forty-

 6 eight percent of recent LPRs from the Caribbean, 41% from Asia, 40% from South America, and

 7 34% from Africa had at least two negative factors and thus would be excluded at a

 8 disproportionately higher rate than those from Europe, Canada, and Oceania.

 9          118.   Defendants do not dispute the disparate impact. In fact, acting director of USCIS

10 Kenneth Cuccinelli has tacitly admitted its presence, stating during a press briefing on the

11 Regulation that “if we had been having this conversation 100 years ago, [the Regulation] would

12 have applied more to Italians” than to other groups.3 And a day later in an interview about the

13 Regulation, Mr. Cuccinelli argued that “The New Colossus,” the 136-year-old sonnet inscribed at

14 the base of the Statute of Liberty that welcomes “poor” immigrants, referred to “people coming

15 from Europe.”4

16          B.     The Discriminatory Impact is the Intended Purpose of the New Regulation.
17          119.   The Trump Administration has made numerous efforts to suppress immigration
18 from non-white countries, including advocating to end family-based immigration. Curtailing

19 immigration by people of color has been a thread uniting each of the Trump Administration’s

20 numerous attempts to change existing immigration law and regulations.

21          120.   The Administration has promulgated numerous immigration-related executive

22 actions since January 2017, most either exclusively or disproportionately harming immigrants

23 from non-white-majority nations, including:

24

25

26
     3
     Chris Rodrigo, White House: New immigration policy meant to promote ‘self-sufficiency and
27 personal responsibility’ (Aug. 12 2019), https://thehill.com/homenews/administration/457093-
   white-house-defends-new-immigration-policy.
28 4 Jacey Fortin, ‘Huddled Masses’ in Statue of Liberty Poem Are European, Trump Official Says
   (Aug. 14, 2019), https://www.nytimes.com/2019/08/14/us/cuccinelli-statue-liberty-poem.html.
                                                    -28-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 31 of 45



 1                 (A)     Separating thousands of young children from their parents as a proclaimed

 2                         deterrent to immigration at the southern border;

 3                 (B)     Refusing refuge to immigrants seeking asylum, and criminally prosecuting

 4                         asylum seekers for crossing the border between checkpoints;

 5                 (C)     Initially suspending the refugee admission program and then slashing the

 6                         number of refugees who may be admitted from 110,000 to 30,000 in 2019,

 7                         and proposing cutting the number to 0 in 2020;

 8                 (D)     Ending the Deferred Action for Childhood Arrivals program;

 9                 (E)     Terminating Temporary Protected Status for nationals of El Salvador,

10                         Honduras, Haiti, Nepal, Sudan, and Nicaragua;

11                 (F)     Winding down Deferred Enforced Departure for Liberian nationals; and

12                 (G)     Excluding nationals from several majority-Muslim countries.

13          121.   These attempted changes have occurred alongside a string of racist statements by

14 the President predating his seeking office and continuing through to the final days before the

15 Regulation’s promulgation, including:

16                 (A)     Rising to political prominence based upon the racist false claim that

17                         President Obama was not born in the United States and/or had allegiance to

18                         Kenya;5

19                 (B)     Running a campaign replete with racist aspersions about people of Mexican

20                         descent and of the Muslim faith;6 and

21                 (C)     Wrongly slurring countries of the African diaspora by declaring while in

22                         office that Haitians “all have AIDS”; that once Nigerians had seen the

23
     5
24    Alexander Burns, Trump: Obama born in Kenya (May 25, 2012),
     https://www.politico.com/blogs/burns-haberman/2012/05/trump-obama-born-in-kenya-124569.
25
     6
     Matt Ford, Trump Attacks a ‘Mexican’ U.S. Federal Judge (May 28, 2016),
26 https://www.theatlantic.com/politics/archive/2016/05/trump-judge-gonzalo-curiel/484790/;
   Maggie Haberman and Richard Oppel Jr., Donald Trump Criticizes Muslim Family of Slain U.S.
27 Soldier, Drawing Ire (June 30, 2016), https://www.nytimes.com/2016/07/31/us/politics/donald-
   trump-khizr-khan-wife-ghazala.html.
28

                                                    -29-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
         Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 32 of 45



 1                         United States, they would never go “back to their huts;” and that America

 2                         should not be a haven for “people from shithole countries.”7

 3          122.   Courts considering challenges to the Administration’s immigration policies have

 4 routinely considered the President’s statements as evidence of discriminatory animus toward

 5 immigrants of color.8

 6          123.   More recently, while the Regulation was in final review at the Office of

 7 Management and Budget, President Trump made statements linking his view of immigration and

 8 racial exclusion.

 9          124.   Specifically, on July 14, 2019, the President claimed that four women of color

10 serving in the United States Congress “originally came from countries whose governments are a

11

12
     7
    Michael Shear and Julie Hirschfeld Davis, Stoking Fears, Trump Defied Bureaucracy to Advance
13 Immigration Agenda (Dec. 23, 2017), https://www.nytimes.com/
   2017/12/23/us/politics/trump-immigration.html?smid=tw-
14 share&mtrref=thehill.com&gwh=786472CC33DA9619FF8E4ABABEBAAA04&gwt=pay;
   https://www.nbcnews.com/politics/white-house/trump-referred-haiti-african-countries-shithole-
15 nations-n836946.
     8
16     See, e.g., CASA de Md. v. Trump, 355 F. Supp. 3d 307, 325–26 (D. Md. 2018) (“Defendants do
     not suggest that President Trump’s alleged statements are not evidence of discriminatory motive
17   on his part, nor could they. One could hardly find more direct evidence of discriminatory intent
     towards Latino immigrants.”); see also Arab Am. Civil Rights League v. Trump, No. 17-10310,
18   2019 WL 3003455, at *10 (E.D. Mich. July 10, 2019) (denying post-Trump v. Hawaii motion to
     dismiss challenge to Muslim ban based, in part, on President Trumps anti-Muslim rhetoric) ; Int’l
19   Refugee Assistance Project v. Trump, 373 F. Supp. 3d 650, 678 (D. Md. 2019) (same); NAACP v.
     DHS, 364 F. Supp. 3d 568, 578 (D. Md. 2019) (denying motion to dismiss Equal Protection
20   Clause challenge to ending Temporary Protected Status (“TPS”) for Haitian nationals); Saget v.
     Trump, 375 F. Supp. 3d 280, 371–74 (E.D.N.Y. 2019) (same); La Union del Pueblo Entero v.
21   Ross, 353 F. Supp. 3d 381, 295 (D. Md. 2018) (denying motion to dismiss, inter alia, Equal
     Protection claims regarding immigrants of color in challenge to adding citizenship question to
22   2020 Census); Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1108 (N.D. Cal. 2018), appeal filed, No.
     18-16981 (9th Cir. 2018) (granting preliminary injunction in challenge to decision to end TPS for
23   El Salvador, Haiti, Honduras, and Nicaragua); Centro Presente v. DHS, 332 F. Supp. 3d 393, 415
     (D. Mass. 2018) (denying motion to dismiss as to Equal Protection claim in challenge to ending
24   TPS for El Salvador, Haiti, and Honduras); State of New York v. U.S. Dep’t of Commerce, 315 F.
     Supp. 3d 766, 810–11 (S.D.N.Y. 2018) (denying motion to dismiss in challenge to adding Census
25   citizenship question); Regents of the Univ. of Cal. v. DHS, 298 F. Supp. 3d 1304, 1314–15 (N.D.
     Cal. 2018), aff’d 908 F.3d 476, 519–20 (9th Cir. 2019) (denying motion to dismiss as pertained to
26   Equal Protection challenge to ending Deferred Action for Childhood Arrivals); Batalla Vidal v.
     Nielsen, 291 F. Supp. 3d 260, 277 (E.D.N.Y. 2018) (same); Hawaii v. Trump, 241 F. Supp. 3d
27   1119, 1140 (D. Hawaii 2017) (granting temporary restraining order, in part on Equal Protection
     grounds, for second iteration of travel ban targeting Muslim-majority nations).
28

                                                    -30-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
          Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 33 of 45



 1 complete and total catastrophe, the worst, most corrupt and inept anywhere in the world (if they

 2 even have a functioning government at all)” and asking “Why don’t they go back and help fix the

 3 totally broken and crime infested places from which they came . . . .”

 4            125.   The President and the White House have been actively involved in pressing for the

 5 Regulation. In March 2019 Senior Adviser to the President Stephen Miller told staff that “You

 6 ought to be working on this regulation all day every day,” and that “[i]t should be the first thought

 7 you have when you wake up. And it should be the last thought you have before you go to bed.

 8 And sometimes you shouldn’t go to bed.”9 In mid-2019, President Trump removed the leadership

 9 of several immigration-related agencies based, in part, on a desire to speed up the Regulation’s

10 release.

11            126.   L. Francis Cissna was directed to step down as director of USCIS, in part because

12 Stephen Miller had been “agitating for Mr. Cissna’s removal for months” due to Mr. Miller’s

13 stance that Mr. Cissna was “moving too slowly in implementing” the Regulation.10 Prior to Mr.

14 Cissna’s removal from office, Mr. Miller told Mr. Cissna in a June 8, 2018 email exchange that

15 “the timing on public charge is unacceptable … I don’t care what you need to do to finish it on

16 time.”11

17            127.   After Mr. Cissna resigned at the President’s request effective June 1, 2019,
18 President Trump nominated Kenneth Cuccinelli to be the new Secretary of Homeland Security.

19 Mr. Cuccinelli has a long history of advocating for anti-immigrant policies. While he was a

20 Virginia State Senator, he proposed bills to end birthright citizenship and to allow firing of

21

22

23
     9
     Eileen Sullivan & Michael D. Shear, Trump Sees an Obstacle to Getting His Way on
24 Immigration: His Own Officials (Apr. 14, 2019), https://
   www.nytimes.com/2019/04/14/us/politics/trump-immigration-stephen-miller.html.
25
   10
      Nick Miroff, et al., Trump to place Ken Cuccinelli at the head of the country’s legal
26 immigration system (May 24, 2019), https://www.washingtonpost.com/immigration/trump-to-
   place-ken-cuccinelli-at-the-head-of-the-countrys-legal-immigration-system/2019/05/24/143fdec8-
27 7e64-11e9-a5b3-34f3edf1351e_story.html?utm_term=.5ddcfc7451bc.
     11
28        Id., https://www.politico.com/f/?id=0000016c-5349-de87-affd-7bc9eff20001.

                                                     -31-                             Case No. 3:19-cv-4980
                           COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
          Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 34 of 45



 1 employees and denying unemployment benefits to anyone speaking a language other than English

 2 at work.

 3           C.     Defendants’ Unlawful Appointment of Acting Head of USCIS
 4           128.   Under the Federal Vacancies Reform Act (“FVRA”), vacancies in an office

 5 requiring Presidential nomination and Senate confirmation can only be filled on an acting basis by

 6 certain individuals. Specifically, such a vacancy can be filled by “the first assistant to the office of

 7 such officer,” by a person who has already been confirmed by the Senate for a different office, or

 8 by a person who, during the year prior to the vacancy, served as an officer or employee in the

 9 same agency for at least 90 days. 5 U.S.C. § 3345(a).

10           129.   On the date of Mr. Cissna’s resignation, Mr. Cuccinelli did not meet any of these

11 criteria. The position of first assistant was then, and is now, held by Mark Koumans. On or about

12 June 10, 2019, after Mr. Cissna resigned effective June 1, 2019, USCIS created the entirely new

13 office of Principal Deputy Director, vaulting that office above the Deputy Director and

14 purportedly creating a new First Assistant. DHS Acting Secretary McAleenan named Mr.

15 Cuccinelli Principal Deputy Director and Acting Director of USCIS.

16           130.   While in the position of Acting Director of USCIS, Mr. Cuccinelli issued the

17 Regulation challenged in this litigation. He described the Regulation as the President “delivering

18 on his promise to the American people.”12

19           D.     Additional Harms Resulting from the Regulation
20           131.   While the Regulation targets immigrants of color, it will have significantly broader

21 consequences for the country’s public health and the economy as a whole.

22           132.   Defendants admit that the proposed Regulation will create the following harms

23 because individuals will be deterred from using important supplemental benefits:

24

25

26

27
     12
      Ken Cuccinelli (@USCISCuccinelli), Twitter (Jul. 15, 2019, 9:21 AM)
28 https://twitter.com/usciscuccinelli/status/1150802490843176960?lang=en.

                                                      -32-                             Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 35 of 45



 1                  (A)    Worse health outcomes, including increased prevalence of obesity and

 2                         malnutrition, especially for pregnant or breastfeeding women, infants, or

 3                         children, and reduced prescription adherence;

 4                  (B)    Increased use of emergency rooms and emergent care as a method of

 5                         primary health care due to delayed treatment;

 6                  (C)    Increased prevalence of communicable diseases, including among members

 7                         of the U.S. citizen population who are not vaccinated;

 8                  (D)    Increases in uncompensated care in which a treatment or service is not paid

 9                         for by an insurer or patient;

10                  (E)    Increased rates of poverty and housing instability; and

11                  (F)    Reduced productivity and educational attainment. Inadmissibility of Public

12                         Charge Grounds, 83 Fed. Reg. 51,114, 51,270 (Oct. 10, 2018) (NPRM);

13                         Inadmissibility of Public Charge Grounds, 84 Fed. Reg. at 41,364–66

14                         (responding to comments regarding detriments of disenrollment by noting,

15                         inter alia, “rigorous application of the public charge ground of

16                         inadmissibility will inevitably have negative consequences for some

17                         individuals.”).

18          133.    The proposed Regulation recognized that “reductions in federal and state transfers

19 under federal benefit programs may have downstream and upstream impacts on state and local

20 economies, large and small businesses, and individuals.” Inadmissibility of Public Charge

21 Grounds (NPRM), 83 Fed. Reg. at 51,118. The final Regulation acknowledged that reduced

22 program participation could result in higher poverty levels, reduced access to health care, and an

23 increase in severe and chronic health issues. See generally Inadmissibility of Public Charge

24 Grounds, 84 Fed. Reg. at 41,310–12 (detailing comments on effects of Regulation). In other

25 words, families will increasingly be poorer and less healthy.

26          134.    Rather than contest commenters’ assertions, Defendants simply stated that it would

27 be “difficult to predict how this rule will affect aliens subject to the public charge ground of

28 admissibility.” Id., 84 Fed. Reg. at 41,313. DHS did not directly refute the numerous comments

                                                     -33-                             Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
          Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 36 of 45



 1 estimating such impacts, did not address the chilling effect which necessarily does not require

 2 estimating eligibility numbers, and conceded that it is not sure of the breadth of impact of the

 3 Regulation.

 4           135.   The Regulation will create confusion and fear in immigrant communities and will

 5 have a dramatic effect, potentially causing an estimated tens of millions of people to avoid seeking

 6 services or to disenroll from core public-health and general-welfare programs. This includes both

 7 individuals subject to the public charge inquiry and individuals who are not subject to the

 8 Regulation but who will nonetheless be dissuaded from applying for benefits for themselves and

 9 their families. These harms defeat Defendants’ stated purpose of the Regulation because they

10 make it harder to achieve self-sufficiency for immigrants and their families, including their U.S.

11 citizen children. As immigration policy experts note, “public assistance can make someone less

12 likely to rely on government in the future” because “temporary use of public benefits can stabilize

13 immigrants and families, putting them on a track to long-term financial stability and health.”13

14 While Defendants assert that altering the longstanding definition of “public charge” will save

15 costs, the long-term effect will be the exact opposite.

16           136.   Deterring people from enrolling or remaining in vital programs that support their
17 health, food security, and ability to maintain housing will cause severe harm to the health and

18 welfare of communities across the country.

19           137.   Reducing access to preventive care and vital health services will lead to a range of

20 negative health outcomes, including increased costs and rates of preventable disease, late

21 diagnoses, unmanaged chronic conditions, premature births, and early deaths. These effects will

22 reach far beyond the individuals who are subject to public charge determinations and will harm

23 significant numbers of U.S. residents regardless of their national origin or immigration status.

24

25

26
     13
27   Matthew La Corte, The New ‘Public Charge’ Rule Will Harm the Rule of Law, Economic
   Growth, and Public Health (Aug. 28, 2018), https://niskanencenter.org/blog/the-new-public-
28 charge-rule-will-harm-the-rule-of-law-economic-growth-and-public-health/.

                                                     -34-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 37 of 45



 1          138.   Deterring families from remaining in affordable housing will increase

 2 homelessness and housing instability, leading to negative health outcomes and higher health care

 3 costs. Lack of access to affordable housing will also lead to job instability and loss.

 4          139.   Reduction in use of SNAP benefits will increase food insecurity, which will lead to

 5 negative health outcomes and correspondingly higher health-care costs.

 6          140.   U.S. citizen children living in mixed-status families are at particular risk. Evidence

 7 shows that when parents lose access to health coverage, children are more likely to be uninsured.

 8 The Regulation, therefore, is likely to increase the rates of uninsured children throughout the

 9 country.

10          141.   Reducing access to housing benefits will also result in severe and irreparable harm

11 to children, including impairment of cognitive development. SNAP benefits are particularly

12 important to mitigate the effects of poverty on children, and reducing access to these benefits will

13 have a negative impact on school attendance and performance, emotional and physical

14 development, and long-term health and achievement.

15          142.   In addition to the direct impact on immigrants, their families, and their

16 communities, the new Regulation will have severely negative impacts on several sectors of the

17 economy.

18          143.   For example, SNAP benefits have a high multiplier effect as they circulate through

19 the economy. Every dollar of SNAP translates to $1.79 in local economic activity.

20          144.   Businesses that accept SNAP will be disproportionately harmed and may need to

21 close or cut back on carrying healthy, perishable foods that can be purchased with SNAP, which

22 will reduce the healthy food options available in these communities.

23          145.    The direct health impacts of the new rule will create additional negative economic

24 consequences because people who are uninsured miss more work, tend to be less productive when

25 they are working, and are more likely to retire at younger ages because of health issues and

26 disability. Among working-age adults, there is a significant correlation between food insecurity

27 and chronic disease, including conditions that can limit an individual’s ability to work.

28

                                                    -35-                              Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
          Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 38 of 45



 1           146.   Moreover, Medicaid supports hospitals, health centers, and other community

 2 providers that are critical sources of care for low-income people and the broader community. By

 3 reducing Medicaid enrollment, these providers will lose a primary source of funding, significantly

 4 increasing the risk that hospitals and other providers will close or offer fewer services. When

 5 health centers and other community providers close or reduce services, individuals have to rely on

 6 more costly emergency care to address acute medical conditions.

 7           147.   The impacts of hospital closures and reductions are far-reaching. They push

 8 providers to leave in their wake, and will affect access to care for all residents of their service

 9 areas, particularly for rural communities, which generally have difficulty attracting health care

10 providers.

11           148.   Hospital closures and cutbacks also harm local economies, as hospitals are major
12 employers and purchasers of goods and services. Moreover, communities without hospitals find it

13 more difficult to attract new industries, companies, and job seekers and thus grow their economies.

14           149.   The Regulation will also have destabilizing effects on several other critical sectors
15 of the economy. For example, the public charge rule will disadvantage farmworkers who are

16 either adjusting to lawful permanent residence or who seek to apply for or extend their non-

17 immigrant H-2A visas, as these low-wage workers will find it difficult to satisfy the new public

18 charge test. Farmworker families will disproportionately have a number of factors negatively

19 weighed against them, including their income, lack of credit history and health insurance,

20 household-size, lack of education and skills, and lack of English proficiency.

21           150.   The public charge rule will also destabilize the health care workforce—a sector

22 with a sizable immigrant population that relies on access to public programs. For example,

23 approximately 24% of direct care workers—comprising home health aides, personal care aides,

24 and nursing assistants—are foreign-born, and approximately 40% of foreign-born direct care

25 workers receive public benefits.14 The Regulation will force some workers to choose between

26

27   14
      Robert Espinoza, Immigrants and the Direct Care Force, Paraprofessional Healthcare Institute
   at 4–5 (June 2017), https://phinational.org/wp-
28 content/uploads/2017/06/immigrants_and_the_direct_care_workforce_-_phi_-_june_2017.pdf.

                                                      -36-                             Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 39 of 45



 1 securing benefits and potentially undermining their opportunity to extend or change their

 2 nonimmigrant visas or adjust their status. Others who would not be subject to the Regulation will

 3 nonetheless refrain from seeking benefits to which they are entitled for fear of potential

 4 consequences. If these individuals forgo access to benefits, and in particular health care benefits,

 5 they will miss more work days and burden the vulnerable population whom they serve—a

 6 population that consists overwhelmingly of older adults and U.S. citizens.

 7          151.    The administrative and adjudicative burdens imposed by the new Regulation and

 8 the accompanying paperwork will cause significant delays in access to immigration benefits and

 9 work authorization for all applicants. These delays will prevent affected individuals from being

10 able to support themselves and their families.

11                                     FIRST CLAIM FOR RELIEF
12                               ADMINISTRATIVE PROCEDURE ACT
13   THE CHALLENGED REGULATION IS CONTRARY TO THE STATUTORY SCHEME
14                                    ESTABLISHED BY CONGRESS
15                                               5 U.S.C. § 706
16          152.    Plaintiffs repeat and incorporate by reference each allegation contained in the

17 preceding paragraphs as if fully set forth herein.

18          153.    The Regulation is a final agency action and subject to judicial review.

19          154.    The APA prohibits agency action that is “not in accordance with law” or is “in

20 excess of statutory jurisdiction, authority, or limitations, or short of statutory right.”

21          155.    The Regulation’s definition of “public charge” is contrary to the plain and well-

22 established meaning of that phrase, and to how it has been interpreted and applied since 1882.

23 With knowledge of those interpretations and applications, Congress has repeatedly declined to

24 change the longstanding definition of “public charge.”

25          156.    The new public charge definition is an unreasonable interpretation of and contrary

26 to the meaning of “public charge” in Section 1182. The Regulation uses the public charge ground

27 of inadmissibility to penalize the receipt of or likely use of certain public benefits even though

28 Congress has repeatedly rejected efforts to do precisely that.

                                                      -37-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 40 of 45



 1                                  SECOND CLAIM FOR RELIEF
 2                              ADMINISTRATIVE PROCEDURE ACT
 3        THE CHALLENGED REGULATION IS ARBITRARY AND CAPRICIOUS OR
 4                       OTHERWISE NOT IN ACCORDANCE WITH LAW
 5                                             5 U.S.C. § 706
 6          157.   Plaintiffs repeat and incorporate by reference each allegation contained in the

 7 preceding paragraphs as if fully set forth herein.

 8          158.   The APA prohibits agency action that is “arbitrary, capricious, an abuse of

 9 discretion, or otherwise not in accordance with law.”

10          159.   The Regulation is arbitrary and capricious because it departs from decades of prior
11 law and practice without adequate explanation.

12          160.   The changes in policy are substantive and highly consequential, and they require a
13 showing that there are good reasons for the new policy, which Defendants have failed to provide.

14          161.   Defendants failed to consider all relevant factors and articulate a rational
15 connection between the facts found and the decisions made. In fact, Defendants have offered

16 explanations for their decisions that run counter to the evidence before the agency.

17          162.   The Regulation sets forth a number of different factors, some weighted more than
18 others, to determine whether an applicant is likely to become a public charge. These weighted

19 factors are not reasonably related to determining whether an individual is likely to become a

20 public charge. Indeed, even under Defendants’ expanded definition of “public charge,” these

21 various considerations do not predict a likelihood that an individual will receive benefits.

22          163.   Defendants failed to consider that the factors are so vague they invite arbitrary or

23 discriminatory enforcement.

24          164.   The Agency ignored or failed to adequately consider important aspects of the

25 problem, including evidence that the Regulation would cause harm by penalizing the use of

26 housing, health care, and nutritional assistance benefits.

27          165.   The Agency failed to adequately consider the harms caused by the chilling effect of

28 the Regulation.

                                                    -38-                              Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 41 of 45



 1           166.   The Agency failed to adequately consider the racially disparate impact of the

 2 policy.

 3           167.   In addition, although the Regulation provides several purported rationales for the

 4 changes it makes to the public charge inquiry, those purported rationales are arbitrary, irrational,

 5 not supported by the evidence in the record, and a pretext that conceal the true motivation, which

 6 is to dismantle the family-based immigration system and make it more difficult for non-white

 7 immigrants to remain in the United States. Even on their own terms, the explanations for the

 8 Regulation are arbitrary and capricious.

 9           168.   Defendants have also failed to adequately address the public comments that were

10 submitted in response to the proposed Regulation.

11           169.   USCIS and DHS were improperly influenced in their rulemaking process by the

12 political motivations of individuals within the Trump Administration.

13           170.   USCIS issued the Regulation under the signature of and with the approval of Mr.

14 Cuccinelli, who is not lawfully in charge of the promulgating agency. As a result, the Regulation

15 is contrary to law and without observance of procedure required by law under 5 U.S.C. § 706.

16                                    THIRD CLAIM FOR RELIEF
17                          FIFTH AMENDMENT (EQUAL PROTECTION)
18       THE REGULATION DISCRIMINATES AGAINST NON-WHITE IMMIGRANTS
19           171.   Plaintiffs repeat and incorporate by reference each allegation contained in the

20 preceding paragraphs as if fully set forth herein.

21           172.   The Fifth Amendment contains an implicit guarantee of equal protection that

22 invalidates any official action that reflects a racially discriminatory intent or purpose.

23 Classifications based on race, ethnicity, or national origin are subject to strict scrutiny, and even

24 facially neutral policies and practices will be held unconstitutional when they reflect a pattern

25 unexplainable on grounds other than racial discrimination. Bolling v. Sharpe, 347 U.S. 497, 499

26 (1954); Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265–66 (1977).

27           173.   Defendants acted with improper discriminatory intent and bias against non-white

28 immigrants in promulgating the Regulation.

                                                     -39-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
        Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 42 of 45



 1          174.    Multiple tweets, statements, speeches and other actions by President Trump and his

 2 administration demonstrate racial animus toward non-white immigrants that underlie the

 3 Regulation.

 4          175.    The Regulation is unconstitutional because its promulgation was motivated, at least

 5 in part, because of, and not merely in spite of, its adverse effects on non-white immigrants. Pers.

 6 Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979).

 7          176.    Defendants promulgated the Regulation with full knowledge that it would have a

 8 disproportionate impact on non-white immigrants’ ability to obtain green cards and extend non-

 9 immigrant visas.

10          177.    The history and sequence of events leading up to the promulgation of the

11 Regulation were irregular, indicate a predetermined outcome not based on an objective

12 assessment, and reveal that the Trump Administration’s animus for non-white immigrants drove

13 the decision to adopt the Regulation.

14          178.    Plaintiffs will suffer irreparable injury resulting from the implementation of the

15 unconstitutional Regulation.

16                                    FOURTH CLAIM FOR RELIEF
17                                 DECLARATORY JUDGMENT ACT
18    THE REGULATION IS INVALID BECAUSE IT WAS ISSUED BY AN UNLAWFULLY
19                                 APPOINTED AGENCY DIRECTOR
20          179.    Plaintiffs will suffer irreparable injury resulting from the implementation of the

21 unconstitutional Regulation.

22          180.    Plaintiffs repeat and incorporate by reference each allegation contained in the

23 preceding paragraphs as if fully set forth herein.

24          181.    The Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. provides that “in a case of

25 actual controversy within its jurisdiction . . . , any court of the United States, upon the filing of an

26 appropriate pleading, may declare the rights and other legal relations of any interested party

27 seeking such declaration, whether or not such further relief is or could be sought.” Id. § 2201(a).

28 The Court has equitable jurisdiction to enjoin “violations of federal law by federal officials,”

                                                      -40-                              Case No. 3:19-cv-4980
                          COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
       Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 43 of 45



 1 Armstrong v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015); Free Enter. Fund v. Pub.

 2 Co. Accounting Oversight Bd., 561 U.S. 477, 491 n.2 (2010) (there is an “implied private right of

 3 action directly under the Constitution to challenge governmental action under the Appointments

 4 Clause”).

 5          182.   Defendant Cuccinelli was appointed in violation of the Appointments Clause and

 6 the Federal Vacancies Reform Act. Plaintiffs are entitled to a declaration that the Regulation is

 7 invalid as signed by Defendant Cuccinelli and that Defendant Cuccinelli’s designation as acting

 8 head of USCIS violated the Constitution and federal law.

 9          183.   The Regulation, which could not have been promulgated without the approval of

10 Cuccinelli as head of the issuing agency, harms Plaintiffs for the reasons stated above.

11                                       PRAYER FOR RELIEF
12          WHEREFORE, Plaintiffs pray that this Court:

13          1.     Declare the Regulation arbitrary, capricious, an abuse of discretion, otherwise not

14 in accordance with law, and without observance of procedure as required by law, in violation of

15 the Administrative Procedure Act and the United States Constitution;

16          2.     Declare the Regulation unconstitutional as violating the equal protection guarantee

17 of the Fifth Amendment of the U.S. Constitution;

18          3.     Declare that the Regulation has no force or effect under the Federal Vacancies

19 Reform Act.

20          4.     Vacate the Regulation;

21          5.     Enjoin the Department and all its officers, employees and agents from

22 implementing, applying, or enforcing the Regulation;

23          6.     Declare the appointment of Kenneth Cuccinelli as Acting Director of USCIS

24 invalid under the Appointments Clause and the Federal Vacancies Reform Act.

25          7.     Award Plaintiffs their costs and reasonable attorney’s fees as appropriate; and

26          8.     Grant such further and other relief as this Court deems just and proper.

27

28

                                                    -41-                            Case No. 3:19-cv-4980
                         COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
      Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 44 of 45



 1                                  Respectfully submitted,

 2   Dated: August 16, 2019   By:   /s/ Nicholas Espíritu
                                    NICHOLAS ESPÍRITU (SBN 237665)
 3                                  espiritu@nilc.org
                                    LINTON JOAQUIN (SBN 73547)
 4                                  joaquin@nilc.org
                                    ALVARO M. HUERTA (SBN 274787)
 5                                  huerta@nilc.org
 6                                  MAYRA B. JOACHIN (SBN 306065)
                                    joachin@nilc.org
 7                                  NATIONAL IMMIGRATION LAW CENTER
                                    3450 Wilshire Boulevard, #108-62
 8                                  Los Angeles, CA 90010
                                    Telephone: (213) 639-3900
 9                                  Fax: (213) 639-3911

10                                  ANTIONETTE DOZIER (SBN: 244437)
                                    adozier@wclp.org
11                                  ROBERT D. NEWMAN (SBN) 86534)
                                    rnewman@wclp.org
12                                  DAVID KANE (SBN: 292186)
                                    dkane@wclp.org
13                                  WESTERN CENTER ON LAW & POVERTY
                                    3701 Wilshire Boulevard, Suite 208
14                                  Los Angeles, CA 90010
                                    Tel: (213) 487-7211
15                                  Fax: (213) 487-0242

16                                  MARTHA JANE PERKINS (SBN 104784)
                                    perkins@healthlaw.org
17                                  NATIONAL HEALTH LAW PROGRAM
                                    200 N. Greensboro Street, Ste. D-13
18                                  Carrboro, NC 27510
                                    Tel.: (919) 968-6308
19                                  Fax: (919) 968-8855

20                                  LABONI HOQ (SBN 224140)
                                    lhoq@advancingjustice-la.org
21                                  YANIN SENACHAI (SBN 288336)
                                    ysenachai@advancingjustice-la.org
22                                  MICHELLE (MINJU) CHO (SBN 321939)
                                    mcho@advancingjustice-la.org
23                                  ASIAN AMERICANS ADVANCING JUSTICE –
                                    LOS ANGELES
24                                  1145 Wilshire Blvd., 2nd Floor
                                    Los Angeles, CA 90017
25                                  Telephone: (213) 977-7500
                                    Fax: (213) 977-7500
26
                                    Tanya Broder (SBN 136141)
27                                  broder@nilc.org
                                    NATIONAL IMMIGRATION LAW
28                                  CENTER

                                            -42-                        Case No. 3:19-cv-4980
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
     Case 3:19-cv-04980-JSC Document 1 Filed 08/16/19 Page 45 of 45



 1                              2030 Addison Street, Suite 420
                                Berkeley, CA 94704
 2                              Telephone: (510) 663-8282
                                Fax: (213) 639-3911
 3

 4                              JOANNA ELISE CUEVAS INGRAM** (SBN 290011)
                                cuevasingram@nilc.org
 5                              NATIONAL IMMIGRATION LAW
                                CENTER
 6                              P.O. Box 170392
                                Brooklyn, NY 11217
 7
                                Telephone: (213) 377-5258
 8                              Fax: (213) 377-5258

 9                              MAX S. WOLSON*
                                wolson@nilc.org
10                              NATIONAL IMMIGRATION LAW
                                CENTER
11
                                P.O. Box 34573
12                              Washington, D.C. 20043
                                Telephone: (202) 216-0261
13                              Fax: (202) 216-0266

14                              *Pro hac vice application forthcoming
                                **Admitted to Practice in New York and California
15
                                Attorneys for Plaintiffs LA CLINICA DE LA RAZA;
16                              CALIFORNIA PRIMARY CARE ASSOCIATION;
                                MATERNAL AND CHILD HEALTH ACCESS;
17                              FARMWORKER JUSTICE; COUNCIL ON
                                AMERICAN ISLAMIC RELATIONS-CALIFORNIA;
18                              AFRICAN COMMUNITIES TOGETHER; LEGAL
                                AID SOCIETY OF SAN MATEO COUNTY;
19                              CENTRAL AMERICAN RESOURCE CENTER, and
                                KOREAN RESOURCE CENTER
20

21

22

23

24

25

26

27

28

                                        -43-                          Case No. 3:19-cv-4980
                  COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
